                 Case 1:19-cv-10436-ER Document 32 Filed 06/25/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PATRICE CHAMBERS, on behalf of herself and all                         Civil Action No. 1:19-cv-10436-ER
others similarly situated,
                                                                       Hon. Edgardo Ramos
                    Plaintiff,
                                                                       RESPONSE TO PLAINTIFF’S
           vs.                                                         SECOND NOTICE OF
                                                                       SUPPLEMENTAL AUTHORITY
HSBC BANK USA, N.A.,                                                   IN SUPPORT OF OPPOSITION
                                                                       TO MOTION TO DISMISS
                                     Defendant.



           As summarily addressed here, Plaintiff’s Second Notice of Supplemental Authority (the

“Notice”) fails to submit any pertinent or persuasive authority in support of her Opposition to

HSBC’s Motion to Dismiss. 1 As a result, nothing in the Notice changes the conclusion that

Plaintiff’s Complaint should be dismissed in its entirety and with prejudice.

           Plaintiff’s Notice first submits a copy of the docket from Young v. The Washington Trust

Co., 1:19-cv-00524-WES-PAS (D.R.I.), and contends that the court in that case “denied a

motion to dismiss claims challenging conduct nearly identical to the allegations in this case . . .

.” (Notice at 1-2.) However, Plaintiff fails to provide this Court with any basis to believe that

the court in Young addressed “nearly identical” allegations. To the contrary, Plaintiff merely

submits a docket reflecting a text order holding that plaintiff’s allegations “survive a Rule

12(b)(6) challenge,” but the order contains no discussion of the claims at issue, much less any

basis to contend that they are “identical” to those asserted here. (Dkt. No. 31-1 at 5 of 5.)

Moreover, even if Plaintiff’s representation of “identical [] allegations” was assumed to be true

(and it should not be), the nonbinding text order in Young denied the motion to dismiss without


1
    Capitalized terms are used herein as defined in the Motion. (ECF No. 19.)

                                                          -1-
LA 52325627
              Case 1:19-cv-10436-ER Document 32 Filed 06/25/20 Page 2 of 4




articulating any basis for the denial. Therefore, the docket submitted by Plaintiff is of no

persuasive value.

        Plaintiff’s reliance on a one-page set of minutes from a hearing on a motion to dismiss in

McMurrin v. America First Credit Union, No. 190909065 CN (3d Dist. Salt Lake Cty Utah) is

similarly misplaced. The minutes merely indicate that the “[c]ourt denie[d] the motion to

dismiss for the reasons articulated on the record.” (Dkt. No. 31-2 at 2 of 2.) Yet Plaintiff does

not submit that separate “record” referenced in those minutes (presumably referring to the

hearing transcript). In doing so, Plaintiff again asks the court accept as true her representation

that the court in McMurrin declined to dismiss similar claims. (Notice at 2.) However, Plaintiff

should not benefit from such an assumption where the record to substantiate such a contention

has been omitted.

        Finally, the remaining authorities submitted by Plaintiff are fundamentally

distinguishable on the ground that they all addressed agreements that, unlike HSBC’s Rules and

Disclosures, failed to define the term “item.” For example, in Romohr v. The Tennessee Credit

Union, No. 19-1542-BC (Davidson Co. Tenn. Chancery Court May 19, 2020), the court

emphasized that “there is no definition of ‘item’ in the Account Agreement or Fee Schedule, and

that does lend some ambiguity to the analysis of whether or not an authorized ACH is one item,

or is an item each time it is submitted.” (Dkt. No. 31-3 at 6 of 9.) The motion to dismiss was

then denied based on the “associated ambiguity” resulting from the lack of a definition of “item.”

(Id. at 7 of 9.) Similarly, in Vocaty v. Great Lakes Credit Union, No 19-L-727 (Lake Cty. Cir.,

Ill. June 3, 2020), the court highlighted that “[t]he term ‘per item’ is not defined” and held that,

without any express definition, it was possible “a trier of fact could reasonably infer that ‘item’ is

defined by the initial charge . . . , not each time a merchant submits it . . . .” (Dkt. No. 31-4 at 3




LA 52325627
              Case 1:19-cv-10436-ER Document 32 Filed 06/25/20 Page 3 of 4




of 6.) In Duncan v. BancFirst, No. CJ-2020-348 (Dist. Okla. Cty. June 3, 2020), “[t]he word

‘item’ [was] nowhere defined in the Deposit Agreement,” which proved to be a dispositive issue,

requiring the court to examine the language of the entire agreement and relevant statutes and

rules incorporated therein to determine the meaning of an “item.” (Dkt. No. 31-4 at 4 of 8, 7 of

8.)

        Unlike the agreements at issue in Romohr, Vocaty, and Duncan, the Rules and

Disclosures governing Plaintiff’s Account expressly define an “item” to include “electronic

items or transactions, including . . . pre-authorized payments or transfers, ACH transactions, and

any other instruments or instructions for the payment, transfer or withdrawal of funds ” and

further permit HSBC to charge an NSF fee “[f]or each withdrawal, check, electronic funds

transfer or other item that overdraws your account.” (Compl. Ex. B at 4; id. Ex A at 2.) As a

result, under the plain language of the Rules and Disclosures, each payment request made to

HSBC is a separate “item,” potentially subject to an NSF fee, defeating Plaintiff’s claims. More

importantly, the ambiguities resulting in denials of the motions to dismiss in Romohr, Vocaty,

and Duncan are irrefutably not present here, rendering those decisions inapposite to the pending

Motion and offering no support whatsoever to Plaintiff’s Opposition.




/       /        /



/       /        /



/       /        /




LA 52325627
              Case 1:19-cv-10436-ER Document 32 Filed 06/25/20 Page 4 of 4




Dated: New York, New York                   STROOCK & STROOCK & LAVAN LLP
       June 25, 2020

                                            By: /s/   James L. Bernard

                                            James L. Bernard
                                            Raymond A. Garcia
                                            180 Maiden Lane
                                            New York, New York 10038
                                            Telephone: 212-806-5400
                                            Email: jbernard@stroock.com
                                            Email: rgarcia@stroock.com

                                            Attorneys for Defendant
                                            HSBC Bank USA, N.A.




LA 52325627
